Supreme Court
OF
NeEvapa

(1 10074 oes
——

IN THE SUPREME COURT OF THE STATE OF NEVADA

MARK R. ZANA, No. 85085
Appellant,
vs.
THE STATE OF NEVADA,
Respondent.

 

 

ORDER DISMISSING APPEAL

This is a pro se notice of appeal from a purported district court
order denying a motion to strike the state’s opposition. Because no statute
or court rule permits an appeal from such an order in a criminal matter,
this court lacks jurisdiction over this appeal. Castillo v. State, 106 Nev. 349,
352, 792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only
when statute or court rule provides for appeal). Accordingly, this court

ORDERS this appeal DISMISSED.

tN Ln at. ,d.
H

ardesty

Od a LA- =o.

Stiglich Herndon

cc: Hon. Crystal Eller, District Judge
Mark R. Zana
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

2u- 7S is

 

 

 

the wee a ep pi a ae eng leer OSA ie ee ce ee tals tee fee ee